Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-10, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (US 2015/0062323; hereinafter “Gustafsson”).

Regarding claim 1, Gustafsson discloses a headset (at least 10 or 10A, figs. 1-2B) comprising: a pair of goggles or a pair of glasses (at least 14, figs. 1-2B) connected to either a strap (a strap is not specifically disclosed; however one having ordinary skill in the art before the effective filing date would recognize the well-known object of glasses straps as they gained extreme popularity in at least the 1990s to hold ones seeing glasses or sunglasses around ones neck to prevent loss thereof) or a pair of arms (at least 12, figs. 1-2B), and a plurality of light arrays (found with in optical assemblies 70, as seen in at least figs. 2A-4, as disclosed in at least 

Regarding claim 3, Gustafsson discloses the pair of glasses (14) are connected to the pair of arms (12), and each of the light arrays (part of 70) are mounted to the arms by at least one mounting screw (as disclosed in at least paragraphs [0029 and 0033]).

Regarding 6, Gustafsson discloses light arrays (of 70) comprise at least one light (76, as disclosed in at least paragraphs [0030-0032]).

Regarding claim 7, Gustafsson discloses the light arrays (of 70) further comprise a plurality of lights (76, at least figs. 3 and 4) within a single lens (72, at least figs. 3 and 4; as disclosed in at least paragraph [0030]).

Regarding claim 8, Gustafsson discloses the light arrays (of 70) comprise a plurality of lights (76, as disclosed in at least paragraphs [0030-0032]).

Regarding claim 9, Gustafsson discloses the light arrays (of 70) comprise at least one of the following (found within 50 and 22, as seen in at least figs. 1-2A, and as disclosed within at least paragraphs [0027 and 0029]): a power button, a switch, a positive intensity adjuster, a negative intensity adjuster, a toggle, a wireless data connection key, a wireless data connection indicator light, or a camera button (found within 50 and 22, as seen in at least figs. 1-2A, and as disclosed within at least paragraphs [0027 and 0029]).

Regarding claim 10, Gustafsson discloses a camera (18, as seen in at least fig. 1A).

Regarding claim 12, Gustafsson discloses at least one of the following: a location indicator, a data storage unit, or a radio frequency transmitter or transceiver (as disclosed in at least paragraphs [0027, 0055 and 0061]).

Regarding claim 13, Gustafsson discloses a method of using the headset of claim 1 comprising the steps of: turning at least one light on; providing at least one retroreflective item; and directing the headset toward the retroreflective item (as disclosed in at least paragraphs 0056-0064]).

Regarding claim 14, Gustafsson discloses the headset further comprises a camera connected to the pair of goggles or the pair of glasses and a radio frequency transmitter or transceiver within at least one of the goggles, the glasses, or the light arrays for establishing a wireless data connection with a remote storage device, further comprising the steps of: activating the camera; establishing a wireless data connection between the headset and a remote storage device, wherein the remote storage device comprises a data storage unit; and recording or photographing the retroreflective item with the camera, wherein a plurality of video or photo data is produced (as disclosed in at least paragraph [0026, 0063, 0079, and 0087]).

Regarding claim 15, Gustafsson discloses the step of transmitting the video or photo data to the remote storage device (as disclosed in at least paragraph [0026, 0063, 0079, and 0087]).

Regarding claim 16, Gustafsson discloses the step of transmitting the video or photo data from the remote storage device to a cloud or server based social media distribution site  (as disclosed in at least paragraph [0026, 0063, 0079, and 0087]; the Examiner notes Gustafsson does not specifically disclose a “cloud” or “social media distribution site”; however, one having ordinary skill in the art before the effective filing date would recognize at least a cloud storage device to be an old and well-known remote storage device.  Further, one having ordinary skill in the art before the effective filing date would recognize Gustafsson’s ability to view data in “real-time” thus would allow, with the aforementioned wireless transmission capabilities, one to stream to any social media site). 

Regarding claim 17, Gustafsson discloses the step of transmitting the video or photo data directly from the headset to a cloud or server based social media distribution site (as disclosed in at least paragraph [0026, 0063, 0079, and 0087]; the Examiner notes Gustafsson does not specifically disclose a “cloud” or “social media distribution site”; however, one having ordinary skill in the art before the effective filing date would recognize at least a cloud storage device to be an old and well-known remote storage device.  Further, one having ordinary skill in the art before the effective filing date would recognize Gustafsson’s ability to view data in “real-time” thus would allow, with the aforementioned wireless transmission capabilities, one to stream to any social media site).

Regarding claim 18, Gustafsson discloses the retroreflective item or items comprises at least one of the following: a sports ball, a piece of equipment, an aspect of site infrastructure (as 

Regarding claim 20, the Examiner notes that "…the step of using the headset and at least one retroreflective item at a sports event under low light or no light conditions, which allows for added play value for event participants and spectator" is an intended-use type limitation that does not provide any structural elements to the invention. It has been treated per MPEP 2111.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson as indicated with at least claim 1 above, and in further view of Haddick et al. (US 20130127980; hereinafter “Haddick”).

Regarding claim 2, Gustafsson discloses the claimed invention as indicated above. Gustafsson discloses the pair of glasses (14) are connected to a pair of arms (12).
Gustafsson does not specifically disclose a cord.
As noted above, one having ordinary skill in the art would have recognized the well-known object of glasses straps. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to include Haddick’s cord with cord adjuster connected to Gustafsson’s pair of arms.
One would have been motivated to do so to effectively secure the device to a user’s head.

Regarding claim 11, Gustafsson discloses the claimed invention as indicated above.
Gustafsson does not specify the distance at which the light will illuminate a retroreflective object.
Haddick teaches at least one high beam (as shown in at least fig. 189 and as disclosed in at least paragraph [0435]) mounted to at least one of the goggles, the glasses, the strap, the arms, or the light arrays.
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Haddick’s “high beam” in Gustafsson’s device to ensure that all appropriate targets are effectively illuminated.
The Examiner notes the term “high beam” in claim 11 is used by the claim to mean “a separate light source aimed at illuminating objects at a ‘distance’” (as defined by Applicant in at least paragraphs [0028-0029 and 0039] and as seen in at least fig. 4) while the accepted meaning is “a vehicle headlight beam focused on the long-range illumination.”

Regarding claim 19, Gustafsson discloses the claimed invention as indicated above. 
Gustafsson does not disclose including a remote control.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize Haddick’s remote controller to perform at least one of the following steps: turning at least one light on; activating the camera; establishing the wireless data connection between the camera and the remote storage device; recording or photographing the retroreflective item with the camera; or transmitting the video or photo data to the remote storage device; wherein the remote controller comprises at least one of the following: a power button, a switch, a positive intensity adjuster, a negative intensity adjuster, a toggle, a wireless data connection key, a wireless data connection indicator light, or a camera button.
One would have been motivated to do so to allow a user to easily control the various functions of Gustafsson’s, as modified by Haddick, device.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson as applied to claim 1 above, and further in view of Armstrong-Muntner et al. (US 2019/0101977; hereinafter “Armstrong-Muntner”).


Gustafsson does not specifically disclose the headset is a pair of goggles.
One having ordinary skill in the art before the effective filing date recognizes many of these headsets teach or disclose utilizing light arrays attached to both goggles and glasses.  
Armstrong-Muntner teaches either a pair of goggles or eyeglasses (see at least paragraph [0027]) connected to a strap (at least 101sp) comprising a strap adjuster (as disclosed in at least paragraph [0049]), and each of the light arrays (114d) are mounted to at least one of the goggles or the strap by a mounting clip (as disclosed in at least paragraph [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date Armstrong-Muntner’s adjustable strap and clip mounted illumination assembly to Gustafsson’s headset in an embodiment encompassing a pair of goggles, as taught by Armstrong-Muntner.
One would have been motivated to do so to allow a person to easily adjust Gustafsson’s light and provide a securing mechanism to keep the glasses/goggles on a user’s head.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing at least glasses or goggles with a (removable) light array.  The Examiner notes many of the following references also include a camera as well:

Abreu (US 2015/0094914)
Dietz (US 2007/0013864)
Wexler et al. (US 2017/0195629)
Chaum (US 2010/0110368)

Su (US 2006/0012974)
Burkholz et al. (US 2015/0209113)
Olsson et al. (US 2013/0044042)
Bradski et al. (US 2019/0094981)
Frank et al. (US 2020/0390337)
Tzvieli et al. (US 2017/0095157)
Harper (US 6,824,265)
Wang (US 8,007,101)
Tzvieli et al. (US 10,165,949)
Lisy et al. (US 9,579,060)
Tang (WO 2018/005985)
Jorasch et al. (US 2021/0374391)
Lee (US 2007/0200999)
An et al. (US 2014/0125760)
Gribetz et al. (US 2014/0184496)
Shahdi et al. (US 10,477,157)
Waters (US 8,979,295)
Soll (US 5,722,762)
Marggraff et al. (WO 2015/103444)

Zaccaria, Kristina, "Exploration of a smart glasses teleconference system for virtual instructional coaching" (2018). Graduate Theses, Dissertations, and Problem Reports. 7285. https://researchrepository.wvu.edu/etd/7285 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875